Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered March 21, 2002, which, in an action for medical malpractice, denied defendant hospitals’ motions for summary judgment dismissing the complaint as against them, and granted the motion of defendants health insurer and its employees for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiffs’ medical expert’s affidavit raises issues of fact as to whether defendant hospitals departed from accepted standards of care, and, if so, whether such departures exacerbated the injury (see Lambos v Weintraub, 246 AD2d 356, 357-358). However, no genuine issues of fact are raised as to whether the insurer defendants contributed to the alleged delay in transferring the infant plaintiff to a hospital equipped to treat his condition, as the record shows his removal was promptly approved. Concur — Nardelli, J.P., Mazzarelli, Buckley and Williams, JJ.